'76, 3Lf5 J -(JL
                                          This document contains some      RECEIVED IN
                                    Cou:tffiges that ar~ of P?or quali&OURT OF CRIMINAL APPEALS
.. Criminal Appeals                       al the time of tmagmg.
201 E 14th St, Austin, TX 78701                                                   MAY 06 2015
              Petition for Writ of Habeas Corpus/\\~ a A ~ Cl
   . C      h
Th 1s ourt as J ur1s · d'1ct1on
                            ·                        . n~uSun~ICOStal ' ewk
                                to h ear th'1s petl·tlon
pursuant to The Federal Constitution and Art 5
Section 5 (c), Art 1 Sec. 12, 13, 15, 18, 19, 27 and 29
Texas Constitution and has the duty to do so.

This petition is brought before this court for just cause and crime against me
and denial of my right to liberty and travel, including Fraud, False imprison,
Armed Kidnapping, using false and bogus citations 5949, 5960 and 08907 still
pending in Grand Saline Texas Corporation administrative Court without
Jurisdiction criminal conversion of true name into a corporate legal person,
denial of a 7th amendment trial, denying me the right to travel on the public
road in the State Of Texas. Policy enforcement officer Burns claiming I had to
have a Drivers license before I can travel on the public the runs through the
Corp city of Grand Saline of the "the State of Texas" has make two false arrest
the present one was on may 2nd 2015 he took me to the Sheriffs commercial
Jail and placed me in prison with out arrest authority or jurisdiction with the
only jurisdiction of officers of corporations which is not me.

Policy enforce officer Burns stopped me again on May 2, 20 15 while I was
traveling on U.S. Highway 80 in Grand Saline and claimed he had two warrants
for my arrest for failure to appear. I told him he did not have any lawful
warrants for my arrest he ignored me. I told him and did appear and I had
witnesses. He put me in irons and took me to jail. I ask him has he look at the
evidence in the court showing there were no such license in "the State of Texas"
as a drivers license in "the State of Texas" and the speed signs were for
commercial drivers hauling people and goods for hire. He ignored that also. It is
evident that Burns is using his office for highway robbery with the aid of the
officers of the city court and the city counsel to bring in funds for the city. It is
also evident no fair trial can be had in the city court. The last thing Burns said
to me at the jail was that he was going to arrest me every time I come to his
town for not having a license.

 I could go on with this petition and bore the court telling it something it knows.
 Instead I petition the court to issue this writ and put a permanent restraining
 order on all the agents of the corporate city of Grand Saline, Texas from
 violating my rights and denying due process. Also I petition this court to revoke
 all licenses of all parties that are a -party to this matter and award any other
      'tutio the court dee      air· ·. d just·q _        ~       ~
              .r-                 "' ·         ··~ ~                 Non-resident S~aJ:· ,.
 An      no a corporate legal person or capi -!Jtu;~. legal fiction.              _,,' :.;~ ·'· · ''
 Mail location: 171 private Road 5710
        Hold for Ralph-Kenneth      Grand Saline, Texas (near 75140)



                                                                                                ,,
, ..... ..
--.I"J   -   )..




                                                   Certificate of Service
                   This petition for Writ of Habeas Corpus and Document mark I, 2, 3, 4, 5, 6, included
                   mailed to Criminal Appeals Court 201 E 14th St, Austin, TX 78701 by certified
                   mail with return receipt requested this 4th day of May 2015.
                   By me,

                   Mark
                                  /
                                 l             Document #1 in support of Writ of Habeas Corpus

In the fraudulent claims# 5949,5960 and 08907 still is pending in
Grand Saline Texas Corporation administrative Court without
Jurisdiction are trying to extort funds and I believe they now plan to
arrest me again because I refused to agree to be the fraudulent legal
fictional entity defendant and because I refused to be tried in a court
that did not have jurisdiction by a administrative advisory panel. When
there were no crimes committed by me. It is evident that there is no
such license as a drivers license in the State of Texas not to be
confused with this state and the posted speed signs posted on the
States roads and right a ways only apply to commercial drivers that are
hauling passengers and good for hire. Which is not me.

 Now I bring for my charges criminal act of treason, r1ghts violation,
false arrest, fraudulent Citation which can only be applied by the
Policy enforcement officer against officers of Corporations, denial of
counter claim, denial of 7th amendment trial and due process Against
the three attorney one on the bench and two in the commercial bar and
the arresting officer Burns and all others that are a party to these
fraudulent claims.

TREASON

Any judge who does not comply with his oath to the Constitution of the
United States wars against that Constitution and engages in acts in
violation of the Supreme Law of the Land. The judge is engaged in acts
of treason.   Having taken at least two, if not three, oaths of office
to support the Constitution of the United States, and the Constitution
of the State of Texas any judge who has acted in violation of the
Constitution is engaged in an act or acts of treason If a judge does
not fully comply with the Constitution, then his orders are void, In re
Sawyer, 124 U.S. 200 (1888), he/she is without jurisdiction, and he/she
has engaged in an act or acts of treason.

Whenever a judge acts where he/she does not have jurisdiction to act,
the judge is engaged in an act or acts of treason. U.S. v. Will, 449
U.S. 200, 216, 101 S. Ct. 471, 66 L. Ed. 2d 392, 406 (1980); Cohens v.
Virginia, 19 U.S. (6 Wheat) 264, 404, 5 L.Ed 257 (1821)

The about       would apply to any officer of the State that took the



                                                      on-resident
                                                              Seal:
      ocation: 171 private Road
         Hold for Ralph-Kenneth Grand Saline, Texas    (near 75140)

Copy to Grand Saline Texas Mayor and City Counsel by private
,._'

                                              cj}/fL
             Document in support of Writ Habeas
                          Corpus
                       Right to Travel
              In order to understand the correct application of the laws frights in question, we
       must define the terms used in connection with this point of law. As will be shown, many
       terms used today do not, in their legal context, mean what we assume they mean, thus
       resulting in the misapplication oflawsjrights in the instant case.

       The term "motor vehicle" means every description of carriage or other contrivance
       propelled or drawn by mechanical power and "used for commercial purposes" on the
       highways in the transportation of passengers, passengers and property, or property or
       cargo.

       The term "used for commercial purposes" means the carriage of persons or property for
       any fare, fee, rate, charge or other consideration, or directly or indirectly in connection
       with any business, or other undertaking intended for profit.

       Unites States Code chapter 18 Section 31
       

       Driver- One employed in conducting a coach, carriage, wagon, or other vehicle, with
       horses, mules, or other animals, or a bicycle, tricycle, or motor car, though not a street
       railroad car.
       Davis v. Petrinovich, 112 Ala. 654, 21 So. 344, 36 L. R. A.615; Gen. St. Conn. 1902,

       DRIVER. One employed in conducting a coach, carriage, wagon, or other
       vehicle, with horses, mules, or other animals.
           2. Frequent accidents occur in consequence of the neglect or want of
       skill of drivers of public stage coaches, for which the employers are
       responsible.
       Bouviers law dictionary ( 1856)

           "Highway" includes any state or other public highway, road, street, avenue, alley,
       driveway, parkway or place, under the control of the state or any political subdivision of the
       state, dedicated, appropriated or opened to public travel or other use;(40)

       "Driver" means any person who drives, operates or is in physical control of a commercial
       motor vehicle, or who is required to hold a commercial driver's license;(25)
       chapter 246 section 14-1
        Sec. 14-12f. Provisions inapplicable to certain vehicles. The provisions of sections 14-
       12b, 14-12c, 14-213b and 38a-364 shall not apply to any private passenger motor vehicle
       registered to the federal government or any state or municipality or any such vehicle bearing
       dealer, repairer, manufacturer, transporter, experimental or junk number plates.

       
       CT vehicle code
i        •




    "A motor vehicle or automobile for hire is a motor vehicle, other than an automobile stage,
    used for the transportation of persons for which remuneration is received."

    International Motor Transit Co. vs. Seattle, 251 P. 120


    The term "travel" is a significant term and is defined as:

     "The term 'travel' and 'traveler' are usually construed in their broad and general
    sense ... so as to include all those who rightfully use the highways viatically (when being
    reimbursed for expenses) and who have occasion to pass over them for the purpose of
    business, convenience, or pleasure." [emphasis added]
    25 Am.Jur. (1st) Highways, Sect.427, p. 717.
    "Travel-- To journey or to pass through or over; as a country district, road, etc. To go
    from one place to another, whether on foot, or horseback, or in any conveyance as a train,
    an automobile, carriage, ship, or aircraft; Make ajourney."
    Century Dictionary, p.2034.
    Therefore, the term "travel" or "traveler" refers to one who uses a conveyance to go from
    one place to another, and included all those who use the highways as a matter of Right.
    Notice that in all these definitions the phrase "for hire" never occurs. This term "travel" or
    "traveler" implies, by definition, one who uses the road as a means to move from one place
    to another.
    Therefore, one who uses the road in the ordinary course of life and business for the
    purpose of travel and transportation is a traveler.


           Clearly shown, driving and traveling are two different things as well as the difference
    between a regular vehicle and one noted as a motor vehicle as one involves commercial use
    for private gain and the other does not. Many users of the public roads use it for their place
    of private gain. Such fields as taxi drivers, tow truck drivers, and many other transportation
    services that lawfully must register and insure their motor vehicle as well as obtain a drivers
    license.




    "Where a term has two meanings differing in the degree merely, it is to be understood in
    the larger sense wherever it occurs unless it appears to have been used in the narrower
    sense, by some form of direct expression, or from the context, the nature of the subject
    matter, or the res gestae."
    Miller v. Miller (1867) 33 Cal. 353, 355.




    "A state cannot impose restrictions on the acceptance of a license that will deprive the
    licensee of his constitutional rights".
    Ruckenbrod v. Mullins, 102 Utah 548, 133 P.2d. 325, 144 A.L.R. 839



                                                                                                     2
    •




       Since we understand the definitions from above, it is important to get into some cited
court cases on traveling and/ or other rights:



·CONNECTICUT COURT CASE:


The constitutional right to travel from one State to another ... occupies a position
fundamental to the concept of our Federal Union. It is a right that has been firmly
established and repeatedly recognized .

. . . [T]he right finds no explicit mention in the Constitution. The reason, it has been
suggested, is [p631] that a right so elementary was conceived from the beginning to be a
necessary concomitant of the stronger Union the Constitution created. In any event,
freedom to travel throughout the United States has long been recognized as a basic right
under the Constitution.

Thus, the purpose of deterring the in-migration of indigents cannot serve as justification
for the classification created by the one-year waiting period, since that purpose is
constitutionally impermissible. If a law has

no other purpose ... than to chill the assertion of constitutional rights by penalizing those
who choose to exercise them, then it [is] patently unconstitutional.

United States u. Jackson, 390 U.S. 570, 581 (1968).

(Supreme court case quoted in case)

Shapiro v. Thompson (No. 9) 394 U.S. 618

Argued: May 1, 1968

Decided: April 21, 1969




        Other United States Supreme and State Superior Court Cases on the topic:

"The activity licensed by state DMVs and in connection with which ipdividuals must
submit personal information to the DMV (the operation of motor vehicles) is itself


                                                                                                3
    .•




integrally related to interstate commerce."
Seth Waxman, Solicitor General
U.S. Department of Justice
BRIEF FOR THE PETITIONERS
Reno v. Condon, No. 98-1464, decided January 12, 2000, United States Supreme Court




Waivers of constitutional rights not only must be voluntary but must be knowing,
intelligent acts done with a sufficient awareness of the relevant circumstances and likely
consequences.
Brady v. United States, 397 U.S. 742, 90 S. Ct. 1463 (1970)

"The people shall have the right freely to assemble together, to consult for the common
good, to instruct their representatives, and to petition the legislature for the redress of
grievances"
Constitution of the State of California, Article 1, Section 10


"The right of the citizen to travel upon the public highways and to transport his property
thereon, either by carriage or by automobile, is not a mere privilege which a city may
prohibit or permit at will, but a common law right which he has under the right to life,
liberty, and the pursuit of happiness."
Thompson v. Smith, 154 S.E. 579. United States Supreme Court


To further reinforce the rights vs. privilege argument, there is also this case which ruled
that a "right" cannot be converted to a "privilege":

"No State may convert a Right into a Privilege and require a License of Fee for the exercise
of the Right" Murdock v. Pennsylvania, 373 U.S. 262
United States Supreme Court



"If a State does erroneously require a License or Fee for exercise of that Right, the Citizen
may Ignore the License and or Fee and exercise the Right with Total Impunity. See
Schuttlesworth v. Birmingham 373 U.S 262."
United States Supreme Court


"The use of the highway for the purpose of travel and transportation is not a mere
privilege, but a common fundamental right of which the public and individuals cannot
rightfully be deprived."
Chicago Motor Coach v. Chicago, 169 N.E. 221.


"The right to travel is a part of the liberty of which the citizen cannot be deprived without
due process of law under the Fifth Amendment."


                                                                                                4
    -·
IKent v. Dulles, 357 U.S. 116, 125.
 "Heretofore the court has held, and we think correctly, that while a Citizen has the Right
 to travel upon the public highways and to transport his property thereon, that Right does
 not extend to the use of the highways, either in whole or in part, as a place of business for
 private gain."
 Barney'vs. Board of Railroad Commissioners, 17 P.2d 82; Willis vs. Buck, 263 P.l 982.


 "The right of the citizen to travel upon the highway and to transport his property thereon,
 in the ordinary course of life and business, differs radically and obviously from that of one
 who makes the highway his place of business for private gain in the running of a
 stagecoach or omnibus."
 State vs. City of Spokane, 186 P. 864.


 What is this Right of the Citizen which differs so "radically and obviously" from one who
 uses the highway as a place of business? In State vs. City of Spokane, the Court also noted
 a very "radical and obvious" difference, but went on to explain just what the difference is:

 "The former is the usual and ordinary right of the Citizen, a common right to all, while the
 latter is special, unusual, and extraordinary."
 State vs. City of Spokane, 186 P. 864



 "Undoubtedly the right of locomotion, the right to remove from one place to another
 according to inclination, is an attribute of personal Liberty, and the right, ordinarily, of
 free transit from or through the territory of any State is a right secured by the 14th
 Amendment and by other provisions of the Constitution."
 Schactman v Dulles, 96 App D.C. 287, 293.



 "Where rights secured by the Constitution are involved, there can be no rule making or
 legislation which would abrogate them."
 -Miranda v. Arizona, 384 U.S. 436, 491.



 "The claim and exercise of a constitutional right cannot be converted into a crime.·"
 -Miller v. U.S., 230 F 2d 486, 489.



 "There can be no sanction or penalty imposed upon one because of this exercise of
 Constitutional rights."


                                                                                                 5
1- Sherar v. Cullen, 481 F. 945.



 There is no question that a citation/ticket issued by a police officer, for no driver's license,
 no current vehicle registration, no vehicle insurance etc. which carries a fine or jail time, is
 a penalty or sanction, and is indeed "converting a Right into a crime".
        The information above has clearly and adequately explained that personal traveling is
 a natural right that the DMV or any state/city can not infringe, molest, permit, license,
 and/ or deprive a citizen of. However, if I was traveling commercially, I would need the above
 mentioned items as I would be "driving" a "motor vehicle." However, in this instance the
 traveling is not commercial meaning the traveler is neither an "operator" nor "driver" of a
 "mjl~r /ffle" ,/which i~ ~ ~t l)Pf~ required for_ the personallY- traveling citizen.

  ~~,~~~on-resident                                                              Seal/
                                                                                           ~




                                                                                               /   .




                                                                                                                           6
In the matter of fraudulent claim numbers 5949 and 5950. ·

Notice and warning this act by the U S Congress was enacted in 1934 and signed by the President and
is forever inviolate


Rules Enabling Act, Ch. 651, Pub.L. 73-415,48 Stat 1064, enacted June 19, 1934, 1064
73d CONGEESS. SESS. II. CI-IS. 651, 652. JUNE 19, 1934.
[CHAPTER 651.]
                                   AN ACT

To give the Supreme Court of the United States authority to make and publish
rules in actions at law.

Be it enacted by the Senate and House of Representatives of the United States of
America in Congress assembled, That the Supreme Court of the United States
shall have the power to prescribe, by general rules, for the district courts of the
United States and for the courts of the District of Columbia, the forms of
process, writs, pleadings, and motions, and the practice and procedure in civil
actions at law. Said rules shall neither abridge, enlarge, nor modify the
substantive rights of any litigant. They shall take effect six months after their
promulgation, and thereafter all laws in conOict therewith shall be of no further
force or effect.

SEC. 2. The court may at any time unite the general rules prescribed by it for
eases in equity with those in actions at law so as to secure one form of civil
                                      That in such union
action and procedure for both: Provided, however.
of rules the right of trial by jury as at common law
and declared by the seventh amendment to the Con-
stitution shall be preserved to the parties inviolate. such
united rules shall not take effect until they shall have been reported to
Congress by the Attorney General at the beginning of a regular session thereof
and until after the close of such session.

Approved, June 19, 1034.

This notice by me

  ~ ~$-1 ;:!J.,..!~nd not EVANS RALPH
                                                                                             '·       .
                                                                                        .,




                                                                                                           --
                                                                                                  ~       -.   ...   . - . - ..
       ,'   .
 ·tJ   ~'       ~.,




                              Texas courts on driver license

Page- Tex. 401

Claude D.CAMPBELL, Appellant,
v.
The STATE of Texas, Appellee.

No. 27245.

Court of Criminal Appeals of Texas.

Jan. 12,1985

Defendant was convicted of unlawfully operating a motor vehicle upon a public highway while his
operator's license was suspended.The County Court, PanolaCounty, Clifford S. Roe, J., rendered
judgment, and an appeal was taken.The Court of Criminal Appeals, Belcher, C., held that proof that
defendant had driven an automobile while his driver's license was suspended did not sustain
allegations of charge that he had driven while his operator's license was suspended.

Judgment reversed and cause remanded.

1. Automobiles Key 353

Upon a charge of operating- a motor vehicle upon a public highway while operator's license is
suspended, the state has burden of showing that defendant had been issued an operator's license to
drive a motor vehicle upon a public highway, that such license has been suspended, and that, while
such license was suspended, defendant drove a motor vehicle upon a public highway.

2. Automobiles Key 352

Proof that defendant had driven an automobile while his driver's license was suspended did not
sustain allegations of charge that he had driven while his operator's license was suspended.

3. Automobiles Key 136

There is in Texas no such license as a "driver'$ license."



No attorney on appeal for appellant.
Wesley Dice, State's Atty., Austin, forthe State.

BELCHER, Commissioner.

Appellant was convicted, in the County Court Panola County, for unlawfully operating- a motor vehicle
upon a public highway while his operator's license was suspended, and his punishment was
assessed at a fine of $25.

[1 ]Under such a charge, the state wasunder the burden of showing that there had been issued an
operator's license to appellant to drive a motor vehicle upon a public highway;that such license had
been suspended;and that,whilesuchlicensewas atsuspended, appellant drove a motor vehicle upon a
public highway.

To meet this requirement, the state here relies upon testimony that appellant drove his pick-up truck
upon a public highway in Panola County, on the date alleged, and that he drove said motor vehicle
while his license was suspended

Page - Tex. 402

[2, 3]"This proof is insufficient to 'sustain the allegations of the offense charged in the information
because a driver's license is not an operator's license.We have held that there is no such license as a
driver's license known to our law.Hassell v. State, 149 Tex. Crim. 333, 194 S.W.2d 400; Holloway v.
State, 155 Tex. Crim. 484, 237 S.W.2d 303; and Brooks v. State, Tex.Cr.App., 258 S.W.2d 317.

Proof of the driving of an automobile while the driver's license was suspended does not sustain the
allegations of the information.The evidence being insufficient to support the conviction, the judgment
is reversed and the cause remanded.

Opinion approved by the Court.

Page- 360 Tex.

Frank John CALLAS, Appellant,
V.
STATE of Texas, Appellee.

No. 30094.

Court of Criminal Appeals of Texas.

Jan. 7.1959.

Prosecution for driving motor vehicle on public road after operator's license had been suspended. The
County Court at Law, Potter County, Mary Lou Robinson, J., entered judgment of conviction and
defendant appealed.The Court of Criminal Appeals, Woodley, J., held that where testimony showed
that only two persons were in or around truck at time defendant was apprehended and patrolman
testified that the other person was not the driver of truck, and largely upon this testimony jury found
defendant guilty, and after jury retired police officer filed complaint charging other person with driving
motor vehicle with violation of restrictions imposed on his operator's license and such other person
was convicted upon his plea of guilty, defendant's motion for new trial setting forth conviction of such
other person should have been granted in order that defendant might have the benefit of evidence
regarding conviction of other party in another trial.

Reversed and remanded.

Criminal Law Key 938(1)

In prosecution for driving after operator's license had been suspended where testimony showed that
there were only two persons including defendant in or around truck at time patrolman reached it and
patrolman testified that other person was not driving panel truck, and after jury retired patrolman filed
complaint charging other party with driving motor vehicle and he was convicteduponhispleaof
guilty, defendant's motion for new trial should have been granted in order that he might, in another
trial, have the benefit of evidence regarding conviction of other party .Vernon's Ann.Civ.St. art. 6687b,
§ 1 (n).



McCarthy, Rose & Haynes, Amarillo,for appellant.

Lon Moser, County Atty., E. S. Carter, Jr., Asst. County Atty., Amarillo, State's Atty., Austin, for the
State.

WOODLEY, Judge.

The complaint and information allege that appellant drove a motor vehicle upon a public road "after
the Texas Operator's License of the said Frank John Callas had ***been suspended" and further
alleged that appellant had received an extended period, of suspension "of said Texas Operator's
License*** "and that said suspension had not expired.

We have searched the record carefully and find no evidence that the license which had been
suspended was a Texas Operator's License, as alleged in the information.

If appellant was driving a motor vehicle, it was a panel truck used as a commercial vehicle in
appellant's business, the appropriate license for its operation being a Commercial Operator's License,
and not an Operator's License.See Art. 6687b. Sec. I (n), Vernon's Ann.Civ.St.

This Court has held that there is no such license known to Texas law as a "driver's license".See
Hassell v. State, 149 Tex. Cr.R. 333, 194S.W.2d400; Brooks v. State, 158 Tex. Crim. 546, 258 S.W.2d
317.

There were but two persons in or around the panel truck. One was Walter Schaff, who was seated in
the driver's seat when the patrolmen reached it. Patrolman Kirkwood testified that Schaff was not
     .   .

driving the panel truck, and largely upon his testimony the jury found that appellant was the driver.

After the jury retired, Officer Kirkwood filed complaint charging Schaff with driving [Page- Tex 361] a
motor vehicle in violation of restrictions imposed in his operator's license. Information was presented
by the County Attorney and Schaff was convicted upon his plea of guilty.

Appellant's motion for new trial setting forth the conviction of Schaff after the close of the evidence on
appellant's trial should have been granted in order that upon another trial appellant might have the
benefit of the evidence regarding the conviction of Schaff.

Appellant's motion for rehearing is granted; our former opinion herein affirming the judgment is
withdrawn, and the judgment is now reversed and the cause remanded

Page-Tex.317

BROOKS v. STATE.

No. 26458.

Court of Criminal Appeals of Texas.

May 27, 1953

From a judgment rendered by the County Court, Culberson County, defendant appealed.The Court of
Criminal Appeals, Belcher, C. held that information, charging defendant with driving a motor vehicle
upon a public highway while his "driver's license" was suspended, charged no offense.

Reversed with directions.

Automobiles Key 351

Information, charging defendant with driving a motor vehicle upon a public highway while his "driver's
license" was suspended, charged no offense. Vernon's Ann. Civ. St. art. 6687b, § 27.



George W. Walker, Van Horn, for appellant.

Wesley Dice, State's Atty., of Austin, for the State.

BELCHER, Commissioner.

Appellant was convicted for the violation of Art. 6687b, § 27, V.A.R.C.S.; and his punishment was
assessed at a fine of $50.

The information upon which this conviction was predicated alleged that appellant "did then and there
unlawfully drive and operate a motor vehicle upon a public [Page- Tex. 318] highway, to-wit: U. S.
Highway Number 80, situated within said county and state, while his, the said Keith Brook's, drivers
license was suspended."

In Hassell v. State, 149 Tex. Crim. 333, 194 S.W.2d 400, 401, we said:

"There being no such license as a 'driver's' license known to the law, it follows that the information, in
charging the driving of a motor vehicle upon a public highway without such a license, charges no
offense." See also Holloway v. State, Tex.Cr.App., 237 S.W.2d 303.

Because the information fails to charge an offense, the judgment is reversed and the prosecution
ordered dismissed.

Opinion approved by the Court.

Page Tex. 400

HASSELL v. STATE.

No. 23353.

Court of Criminal Appeals of Texas.

May 15,

1. Automobiles Key 137

Under Drivers' License Act it is unlawful for any person to drive or operate a motor vehicle over a
highway of Texas without having a license, either as an operator, a commercial operator or a
chauffeur, but one holding a license as a commercial operator or chauffeur is not required to have an
operator's license.Vernon's Ann.Civ. St. art. 6687b, §§2,3,44.

2. Automobiles Key 351

Information alleging that defendant operated a motor vehicle upon public highway without a "driver's
license" charged no offense under Drivers' License Act, since a driver's license is not known to the
law because the act only authorizes issuance of operators' commercial operators' and chauffeurs'
license and use of term "driver" interchangeably with term "operator" would not be authorized in view
of definition in the act of term driver as meaning every person who drives or is in actual physical
possession of a vehicle. Vernon's Ann.Civ. St. art. 6687b, §§ 2, 3, 44.



Commissioners' Decision.
Appeal from Hunt County Court; Wm. C. Parker, Judge.

W. Lee Hassell was convicted of operating a motor vehicle upon a highway without a license, and he
appeals.

Reversed and prosecution ordered dismissed.

G. C. Harris, of Greenville, for appellant.

Ernest S. Goens, State's Atty., of Austin, for the State.

DAVIDSON, Judge.

The conviction is for operating a motor vehicle upon a highway without a license; thepunishment, a
fine of $50.

By what is commonly referred to as the Drivers' License Act, and appearing as Art. 6687b of Vernon's
Annotated Civil Statutes, the Legislature of this State provided for the licensing of operators of motor
vehicles over the public highways of this State. Sec. 2 of Article II of the Act reads as follows:

"Drivers must have license.

"(a) No person, except those hereinafter expressly exempted, shall drive any motor vehicle upon a
highway in this State unless such person has a valid license as an operator, a commercial operator,
or a chauffeur under the provisions of this Act.

"(b) Any person holding a valid chauffeur's or commercial operator's license hereunder need not
procure an operator's license.

"(c) No person holding an operator's, commercial operator's, or chauffeur's license duly issued under
the provisions of this Act shall be required to obtain any license for the operation of a motor vehicle
from any other State authority or department.Subsection (c) of Section 4 of Article 911A and
Subsection (b) of Section 4 of Article 9118, Revised Civil Statutes, is hereby repealed."

Sec. 44 of Art. VI of the Act provides the penalty .for the violation.

Page Tex. 401

[1 ]It is by these statutes made unlawful for any person to drive or operate a motor vehicle over a
highway of this State withouthaving a license, either asan "operator," a "commercial operator," or a
"chauffeur."One holding a license as a "commercial operator" or "chauffeur" is not required to have an
"operator's" license.

Certain exemptions and exceptions from the operation of the Act are provided in Sec. 3 of Art. II
thereof.
     .   .

The information upon which this conviction was predicated alleged that appellant "did then and there
unlawfully operate a motor vehicle upon a public highway, to wit. State Highway No. 24, without a
Driver's License."

It is insisted that the information charges no offense, because a "driver's license" is neither
recognized nor authorized to be issued under the Act and, by reason thereof, it constitutes no offense
to drive a motor vehicle without such a license.

[2]0nly three types of licenses are authorizedorrequiredundertheAct. These are "operators,"
"commercial operators," and "chauffeurs," and they are specially defined in the Act.The term
"driver"--as used in the Act-is defined to be: "Every person who drives or is iri actual physical
control of a vehicle."ln view of this particular definition of the term "driver," it cannot be said that such
term may be used interchangeably with or given the same meaning as the term "operator."

There being no such license as a "driver's" license known to the law, it follows that the information, in
charging the driving of a motor vehicle upon a public highway without such a license, charges no
offense.

Because of the defect in the information, the judgment is reversed and prosecution ordered
dismissed.

PER CURIAM.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court
of Criminal Appeals and approved by the Court.


                                                   MORE:

              City ofPoway v. City of San Diego (1991) 229 Cal.App.3d 847,280 Cal.Rptr. 368

                   ~ Hiibel v. Sixth Judicial District Court ofNevada 542 U.S. 177, (2004)

                                        .,:!: Brown v. Texas EXCERPT
                               ~1 UNITED STATES v SALINAS 940 F.2d 392
. .




      Texas Transportation Code - Section                                     201.904.
      Speed Signs
      Texas Transportation Code- Section   201.904.   Speed Signs




      §   201.904. SPEED SIGNS.                       The department shall erect and

      maintain on the highways and roads of this state
      appropriate signs

      that show the maximum lawful speed for commercial motor
      vehicles,

      truck tractors, truck trailers, truck semitrailers, and
      motor

      vehicles engaged in the business of transporting
      passengers for

      compensation or hire (buses) .



      Acts 1995, 74th Leg., ch. 165,                            §   1, eff. Sept. 1, 1995.
r •   ••   ,..




                 To: Dan Flynn Texas House member
                 When can I expect the common law court to be open again that was closed by Bar Card
                 attorneys since you have sworn an oath to uphold law it is the duty of the Texas
                 legislature to make sure all courts are open See Texas "bill of Rights" Art 1 Sec 13 and
                 15 Texas Constitution. I have a right to be tried by common law in a common law court ..
                 See attached 1934 act of the federal congress. Proof that I have the right to be tried in
                 common law. To deny me that Right has denied me remedy and justice and allows the
                 fraud artist attorneys to continue with their extortion using fraudulent commercial
                 document and fraudulent commercial process without venue or jurisdiction Closing the
                 common-law court is an unlawful act no court in Texas has jurisdiction to do so. When a
                 judge or court moves without jurisdiction it is an act of treason. The state agents
                 criminally convert my name to a all capital letter corporate fictional name fraudulently
                 and is not harmless error. Then they use capital letter corporate fictional fraudulent name
                 to service the crime victim.

                 November 8, 2014 the Grand Saline a for profit Corporation sent out their revenue agents
                 (Police) to arrest me and issue a unlawful tax citation by criminally converting my name
                 to a corporate fiction. Then on November 13, 2014 sent me a notice of a pre-trial hearing
                 set for hearing for a difference fraudulent fictional corporate person then was on the
                 fraudulent tax collector (Police policy enforcement officer's) tax citation and affidavit. At
                 the hearing there was no one present except a woman with a side arm and a Commercial
                 agent attorney claim to be the prosecutor no judge no plaintiff no grand jury indictment
                 no contract and no damage party. It was evident he was acting as judge plaintiff grand
                 jury without any type of contract or damage party. I attempted to talk to him that no law
                 had been violated by me. He did not want to listen. He said he was going to give me a
                 trial and I ask him what would happen if I didn't show for the fictional actor. He said he
                 would issue a warrant for my arrest. It further evident he is using because I said so law
                 which is criminal abuse, oppression and rights violation.

                 The courts have ruled many time "There is in Texas no such license as driver's License"
                 Art 6687b sec 3(c) is evidence that the courts have correctly ruled.
                 Texas Transportation code Section 201.904 define whom the speed sign on the highways
                 and roads and it is commercial vehicles.

                                        11
                 Therefore since the i amendment Court has been unlawfully close by agents ofthe
                 commercial bar assoc. this House and Senate must move to reopen the Art 5 sec 15 Court
                                                               11
                 mandated by the Texas Constitution and the i amendment court mandated by the
                 federal constitution as mandated by Art 1 Sec 13 and 15 of the Texas constitution which
                      of you   ~~ok an oath   o;d. 14th da..y   fNove~er 2014                            Seal·.,·····_
                                                                    ~                   Non-resident        ....
                                                                                                                       -
                                                                                                                    \' ·.
                                                                                                                   ~...
                                                                                                                                          • :. I 1

                                                                                                            ,..:          ·,' , .......
                                                                                                           :::            ;:.   .;
                 Mail ocation: 171 private Road 5710                                                             ·.: f                    '\'    ,-
                      Hold for Ralph-Kenneth
                               Grand Saline, Texas (near 75140)

                 Private delivery this 14th day ofNovember 2014 to Dan Flynn office Canton Texas.                                    -- ,.
                                                                Art. 5 Sec. 14

       Sec. 14 . .JUROR QUALIFICATIONS. (a) The legislature shall
  prescribe by law the qualifications of grand jurors and petit jurors.
       (b) The legislature shall enact laws to exclude from serving on juries
  persons who have been convicted of bribery, perjury, forgery. or other
  high crimes. (Added Nov. 6, 2001.)
       TEMPORARY TRANSITION PROVISION.~
       Sec. 15. COUNTY COURT; COUNTY JUDGE. There shall be
  established in each county in this State a Colinty Court, which shall be a
  court of record; Art. 5 Sec. 12

any of those courts shall be thus disqualified to hear and determine any
case or cases in said court, the same shall be certified to the Governor of
the State, who shall immediately commission the requisite number of
persons learned in the law for the trial and determination of such cause
or causes. When a judge of the District Court is disqualified by any of
the causes above stated, the parties may, by consent, appoint a proper
person to try said case; or upon their failing to do so, a competent person
may be appointed to try the same in the county where it is pending, in
such manner as may be prescribed by law.
     And the District Judges may exchange districts, or hold courts for
each other when they may deem it expedient, and shall do so when
required by law. This disqualification of judges of inferior tribunals shall
be remedied and vacancies in their offices filled as may be prescribed
by law. (Amended Aug. II, 1891, and Nov. 6, 200 1.)
     TEMPORARY TRANSITION PROVISION. 4
     Sec. 12. JUDGES TO BE CONSERVATORS OV THE PEACE;
INDICTMENTS AND INFORMATION. (a) All judges of courts of
this State, by virtue of their office, are conservators of the peace throughout
the State.
     (b) An indictment is a written instrument presented to a court by a
grand jury charging a person with the commission of an offense. An
information is a written instrument presented to a court by an attorney
for the State charging a person with the commission of an offense. The
practice and procedures relating to the use of indictments and informations,
including their contents, amendment, sufficiency, and requisites, are as
provided by law. The presentment of an indictment or information to a
court invests the court with jurisdiction of the cause. (Amended
Aug. II, 1891, and Nov. 5, 1985.)
     Sec. 13. NUMBER OF GRAND AND PETIT JURORS; NUMBER
CONCURRING. Grand and petit juries in the District Courts shall be
composed of twelve persons; but nine members of a grand jury shall be
a quorum to transact business and present bills. In trials of civil cases,~
and in trials of criminal cases below the grade of felony in the District
Courts, nine members of the jury, concurring, may render a verdict, but
when the verdict shall be rendered by Jess than the whole number, it shall
be signed by every member of the jury concurring in it. When, pending
the trial of any case, one or more jurors not exceeding three, may die, or
be disabled from sitting, the remainder of the jury shall have the power
to render the verdict; provided, that the Legislature may change or modify
the rule authorizing less than the whole number of the jury to render a
verdict. (Amended Nov. 6, 200 1.)
     TEMPORARY TRANSITION PROVISION. 4


1-21-03                               88